WINTER, Circuit Judge
(concurring) :
I concur in the judgment of the Court.
Manifestly, the school to which plaintiffs are assigned is not part of a unitary system as the Constitution requires. Carter v. West Feliciana School Board, 396 U.S. 290, 90 S.Ct. 608, 24 L.Ed.2d 477 (1970); Alexander v. Holmes County Bd. of Ed., 396 U.S. 19, 90 S.Ct. 29, 24 L.Ed.2d 19 (1969); Green v. County School Bd. of New Kent County, 391 U.S. 430, 88 S.Ct. 1689, 20 L.Ed.2d 716 (1968); Griffin v. County School Board, 377 U.S. 218, 84 S.Ct. 1226, 12 L.Ed.2d 256 (1964). While plaintiffs’residences and the availability of transportation which are relied upon as justification for their school assignment may justify their assignment to Barnes, these, factors provide no justification for assigning plaintiffs to a unitary school while other white students are left in schools whose racial identity is undisturbed. I think that this unequal treatment establishes, first, that they have a sufficient interest at stake in the litigation to guarantee the concrete adverseness necessary to satisfy the case or controversy requirement of Article III, and, second, that their interest is within the zone of protection of the equal protection clause. I, therefore, conclude that they have standing to sue. Data Processing Service v. Camp, 397 U.S. 150, 90 S.Ct. 827, 25 L.Ed.2d 184 (1970); Barlow v. *184Collins, 397 U.S. 159, 90 S.Ct. 832, 25 L.Ed.2d 192 (1970).
In the fashioning of relief, the Constitution will permit only the dismantling of the remaining components of the dual system. The process must begin immediately; exhaustion of remedies under North Carolina law is not required.